The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Tomita (US PAT 4274002) discloses a first group of amplifiers (Tomita Fig. 2 Item 21) comprising N first amplifiers, each of the N first amplifiers comprising an output (Tomita Fig. 2 Item V1); a second group of amplifiers (Tomita Fig. 2 Item 22 or 23) comprising N second amplifiers, each of the N second amplifiers comprising an output (Tomita Fig. 2 Item V2 or V3).
Hellberg (US 20180302040) discloses a first terminal coupled to each output of the N first amplifiers and to a first radio frequency (RF) output terminal (Hellber Fig. 1 Item 130 paragraph 0051 note: RF output current/voltage, therefore 130 is a RF output terminal).
Miura (US 20150177725) discloses the second group of amplifiers is divided into a first subassembly of amplifiers, the first subassembly (Miura Fig. 1 note: this reads on amplifier subgroup B1) comprising M second amplifiers of the second group, and a second subassembly of amplifiers, the second subassembly (Miura Fig. 1 note: this reads on amplifier subgroup B2) comprising N-M remaining second amplifiers of the second group.
 Lee (US PAT 5434538) discloses matching output resistance of main and replica amplifiers.
Zhu (US 20180069511) disclose using multistage amplifiers to reduce output resistance (Zhu paragraph 0053).

Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641